ORDER

PER CURIAM.
Defendant appeals his conviction and sentence after a jury-waived trial of four counts of deviate sexual assault in the first degree in violation of § 566.070 RSMo 1978 and two counts of sexual assault in the first degree in violation of § 566.040 RSMo 1978. He was sentenced to consecutive terms of seven years imprisonment on each count.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).